UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4196


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERNEST RAYMOND ROBERTS, a/k/a Balla Walla, a/k/a Balowala,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Mary G. Lewis, District Judge. (1:17-cr-00178-MGL-1)


Submitted: October 19, 2018                                 Decided: November 13, 2018


Before GREGORY, Chief Judge, KEENAN and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC, Irmo, South
Carolina, for Appellant. Sherri A. Lydon, United States Attorney, Columbia, South
Carolina, J. Carra Henderson, Special Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ernest Raymond Roberts appeals his conviction, following a jury trial, for

possessing with intent to distribute and distributing crack cocaine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) (2012). Roberts contends that the district court abused its

discretion by admitting into evidence the crack cocaine that he sold to a confidential

informant because the Government did not establish an adequate chain of custody. We

affirm.

          “We review for abuse of discretion a district court’s ruling concerning the

admissibility of evidence.” United States v. Cornell, 780 F.3d 616, 629 (4th Cir. 2015).

“To satisfy the requirement of authenticating or identifying an item of evidence, the

proponent must produce evidence sufficient to support a finding that the item is what the

proponent claims it is.” Fed. R. Evid. 901(a). “It is up to the jury to decide whether

evidence is that which the proponent claims.” United States v. Kaixiang Zhu, 854 F.3d
247, 257 (4th Cir. 2017) (internal quotation marks omitted). “Establishing a strict chain

of custody is not an iron-clad requirement, and the fact of a missing link does not prevent

the admission of real evidence, so long as there is sufficient proof that the evidence is

what it purports to be and has not been altered in any material respect.” United States v.

Summers, 666 F.3d 192, 201 (4th Cir. 2011) (internal quotation marks omitted).

          The evidence at trial established that, on February 22, 2016, Roberts sold 26.35

grams of crack cocaine to a confidential informant, who made the purchase at the

direction of agents of the South Carolina Law Enforcement Division (“SLED”). After

making the purchase, the informant gave the narcotics to the lead SLED agent, who

                                              2
immediately sealed the narcotics in a labeled SLED evidence kit for delivery to the SLED

laboratory for testing. The agent did not testify as to exactly when he delivered the

evidence to the laboratory, and the SLED worker who initially received the evidence kit

did not testify at trial.   However, the forensic chemist who analyzed the narcotics

evidence testified that the evidence kit was sealed when she received it on March 2, 2016,

and that the substance in the kit was 26.35 grams of crack cocaine. Both the agent and

the chemist positively identified the narcotics introduced at trial as the same narcotics

that they, respectively, seized and analyzed. In light of this testimony, and the lack of

any indicia that anyone altered or tampered with the narcotics, the district court did not

abuse its discretion in deciding that the Government met its burden to authenticate the

narcotics under Rule 901(a).

       We therefore affirm the district court’s judgment. We also deny Roberts’ motion

to file a pro se brief. See United States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir.

2011). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3